Citation Nr: 1510107	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, on a direct basis or as due to undiagnosed illness.

2.  Entitlement to service connection for a bilateral knee disorder, on a direct basis or as due to undiagnosed illness.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to August 1995, to include service in the Southwest Asia Theater of Operations.  He also had an unverified period of service in the Army Reserve between May 1986 and November 1988.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the claims.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2014.  A transcript is of record.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for disorders of the bilateral shoulder and bilateral knee, on a direct basis or as due to undiagnosed illness based on his service in the Southwest Asia Theater of Operations.  In filing his claim, the Veteran reported that his disorders are related to his exposure to continuous physical demands he endured during the Persian Gulf War, including heavy lifting of military equipment and having to move as quickly as possible.  The Veteran reported that he had a large amount of equipment he was responsible for moving as a result of his military occupation specialty.  He described having to lift very heavy equipment to place on top of his Humvee shelter many times a day; and having to break down and set up mobile subscriber equipment, including having to pound seven foot long ground rods into very difficult terrain, setting up four foot long ground stakes for holding antenna masts in place, and lifting and moving heavy cable reels.  See December 2009 VA Form 21-526.  

During his March 2014 hearing, the Veteran testified that his unit spent most of the time out in the field and they were constantly loading and unloading their vehicles.  He described having Humvees with shelters on the back, which were about eight feet high, and again reported having to put in ground rods, which were about six feet long.  He also described having to lift and constantly tap in anchors to hook up the antennas to the ground, which were approximately three feet long.  The Veteran also described having to lift big bags of camouflage on top of the shelters on a constant basis.  The Veteran testified that he has had pains over the years since service in his knees and shoulders.

The Veteran's primary specialty in service is listed on his DD 214 as multichannel transmission systems operator/maintainer.  The Board finds that his assertions related to the in-service demands placed on his knees and shoulders to be competent.  

The Veteran underwent several VA Disability Benefits Questionnaires (DBQs) in February 2013, to include a Gulf War general medical examination; a knee and lower leg conditions examination; and a shoulder and arm conditions examination.  Each was conducted by the same examiner.  

The Veteran was diagnosed with bilateral patellar tendonitis and right chondromalacia patella.  The examiner noted that the Veteran reported bilateral knee pain for years, had not undergone laboratory testing to exclude underlying rheumatologic conditions, and that the Veteran could not recall a specific knee injury or trauma.  The examiner also noted that service treatment records failed to identify a knee condition in service.  It was the examiner's opinion that the Veteran's knee condition was "a wear and tear type injury to both knees," and that "physical exam suggests prior occupational kneeling and climbing which may predispose to this condition."  See knee and lower leg conditions DBQ.  

The Veteran was also diagnosed with bilateral shoulder impingement.  The examiner noted that the Veteran described years of bilateral shoulder pain, worse with reaching or lifting overhead; described both shoulders as painful with cracking and popping sensation noted with overhead reaching; and that the left shoulder was worse than the right and at times felt like it wanted to come out of the joint.  The examiner also noted that the Veteran denied shoulder injuries or falls and that service treatment records failed to identify a shoulder condition in service.  It was the examiner's opinion that the condition of bilateral shoulder impingement is a wear and tear type overuse injury of the shoulders.  

The examiner indicated that regarding the claimed conditions of bilateral shoulder and knee pain, review of the case failed to demonstrate a diagnosis of fibromyalgia or chronic fatigue syndrome; that bilateral shoulder impingement is an orthopedic overuse syndrome of known etiology and is not due to an environmental exposure in Southwest Asia; and that patellar tendonitis and chondromalacia patella are orthopedic conditions of known etiology and are not due to an environmental exposure in Southwest Asia.  

The examiner who conducted the February 2013 DBQs did not provide an opinion regarding whether the diagnosed shoulder and knee conditions were directly related to service, to include the Veteran's assertions regarding the lifting of heavy equipment while serving in the Southwest Asia Theater of Operations as a multichannel transmission systems operator/maintainer.  On remand, a clarified opinion must be obtained from the examiner.  Remand is also needed in order to evaluate whether the Veteran's knee complaints have a rheumatological basis, as the February 2013 VA examiner seemed to indicate that laboratory testing to exclude underlying rheumatologic conditions should be conducted.  

The claim for entitlement to a TDIU is inextricably intertwined with the claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU will be deferred.  The Board finds, however, that a more contemporaneous examination should be scheduled in order for the examiner to provide an opinion on the functional impairment caused solely by the service-connected disabilities.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the VA examiner who completed the February 2013 knee and lower leg conditions and shoulder and arm conditions DBQs. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the previously diagnosed bilateral patellar tendonitis, right chondromalacia patella, and/or bilateral shoulder impingement (which were described as wear and tear type overuse injuries) had their onset during active service or are related to any in-service disease, event, or injury, to include the Veteran's competent assertions regarding the lifting of heavy equipment while serving in the Southwest Asia Theater of Operations as a multichannel transmission systems operator/maintainer.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

2.  Schedule the Veteran for appropriate laboratory testing to exclude underlying rheumatologic conditions that may be affecting his knees.  

3.  After readjudicating the claims for service connection for disorders of the bilateral knee and bilateral shoulder, schedule the Veteran for an appropriate VA examination in conjunction with his claim for a TDIU.  The examiner must review the paper and electronic claims files.  Any indicated studies are to be performed.  

The examiner must provide an opinion regarding the functional impairment caused solely by the Veteran's service-connected disabilities (PTSD with major depressive disorder, non-psychotic; chronic right wrist strain; and prostatitis). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

4.  Review the claims folders and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




